DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. Specifically, the claim amendments differ from the proposed amendments in the interview held on 6/13/2022, and do not distinguish over the obvious three dimensional structure as shown in the rejection. Bily et al. discloses for example a pyramidal structure which implies a volume having a three-dimensional structure. Thus the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 86, 88, 90, 91, 145, 178-180, 197, 200, 203, 343 & 423 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US Patent Application Publication 2016/0204515 and Bily et al. US Patent Application Publication 2012/0194399.
Regarding Claim 86, Smith et al. teaches a symphotic structure (Figs. 3A, 3B, 9, 46-48 Par. 0010-0012), comprising: 
a volumetric distribution of dipole structures (“plurality of discrete dipoles corresponding to a plurality of scattering elements of a surface scattering antenna” Par. 0010), 
wherein a dipole value of each dipole structure is selected for the volumetric distribution (“Each antenna configuration may be selected to optimize a cost function that is a function of a discrete dipole interaction matrix” Par. 0011) to convert a plurality of input reference waves to a target plurality of output object waves (“An incident electromagnetic wave can cause currents to flow and scattered fields to develop” Par. 0076).
Smith et al. is silent on a volume with a three-dimensional volumetric distribution of dipole structures distributed throughout the volume with interelement spacings in all three dimensions less than one-half of the smallest wavelength of an operational bandwidth, and to approximate a continuous refractive index distribution within the volume.
However, Bily et al. teaches a volume with a three-dimensional volumetric distribution of dipole structures (“the plurality of substantially two-dimensional wave-propagating structures may be assembled as a three-dimensional structure (e.g. forming an A-frame structure, a pyramidal structure, or other multi-faceted structure)” Par. 0025) distributed throughout the volume with interelement spacing less than one-half of the smallest wavelength of an operational bandwidth (“the scattering elements may be arranged along the wave-propagating structure with inter-element spacings that are much less than a free-space wavelength corresponding to an operating frequency of the device (for example, less than one-fourth of one-fifth of this free-space wavelength)” Par. 0023); and “These propagation characteristics may include, for example, an effective refractive index and/or an effective wave impedance, and these effective electromagnetic properties may be at least partially determined by the arrangement and adjustment of the scattering elements along the wave-propagating structure. In other words, the wave-propagating structure, in combination with the adjustable scattering elements, may provide an adjustable effective medium for propagation of the guided wave or surface wave” (Par. 0028).
In this particular case, providing an antenna array interelement spacing less than one-half of the smallest wavelength of an operational bandwidth is common and well known in the art as evident by Biley et al. to limit the interference pattern (Par. 0023); and providing a volume with a three-dimensional volumetric distribution of dipole structures distributed throughout the volume is common and well known in the art as evident by Biley et al. to reduce potential scan loss (Par. 0026); and selecting the volumetric distribution to approximate a continuous refractive index distribution within the volume is common and well known in the art as evident by Biley et al. to provide an adjustable effective medium for propagation of the guided wave or surface wave (Par. 0028).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the dipole structures of Smith et al. to be distributed throughout a volume with a three-dimensional volumetric distribution with interelement spacings in all three dimensions less than one-half of the smallest wavelength of an operational bandwidth based on the teachings of Biley et al. as a result effect in order to limit the interference pattern and reduce potential scan loss; and to select the volumetric distribution to approximate a continuous refractive index distribution within the volume based on the teachings of Biley et al. in order to provide an adjustable effective medium for propagation of the guided wave or surface wave.
Regarding Claim 88, Smith et al. as modified teaches configured for use as an optical lens (Luneburg lens Par. 0115).
Regarding Claim 90, Smith et al. as modified teaches further comprising an imaging sensor to receive the output object waves as processed image information (Par. 0114, 0115).
Regarding Claim 91, Smith et al. as modified teaches wherein the dipole structures are configured to convert electromagnetic input reference waves to electromagnetic output object waves (“An incident electromagnetic wave can cause currents to flow and scattered fields to develop” Par. 0076).
Regarding Claim 145, Smith et al. teaches a reconfigurable symphotic structure (Figs. 3A, 3B, 9, 46-48 Par. 0010-0012), comprising: 
a volumetric distribution of dipole structures (“plurality of discrete dipoles corresponding to a plurality of scattering elements of a surface scattering antenna” Par. 0010);
a plurality of control signals for adjusting the dipole values of the dipole structures (Par. 0276, 0280); and 
a controller (4720 Par. 0280) for controlling the plurality of control signals to select a set of dipole values of the volumetric distribution of dipole structures to convert a plurality of input reference waves to a target plurality of output object waves (Par. 0280).
Smith et al. is silent on a volume with a three-dimensional volumetric distribution of dipole structures distributed throughout the volume with interelement spacings in all three dimensions less than one-half of the smallest wavelength of an operational bandwidth, and to approximate a continuous refractive index distribution within the volume.
However, Bily et al. teaches a volume with a three-dimensional volumetric distribution of dipole structures (“the plurality of substantially two-dimensional wave-propagating structures may be assembled as a three-dimensional structure (e.g. forming an A-frame structure, a pyramidal structure, or other multi-faceted structure)” Par. 0025), distributed throughout the volume with an interelement spacing less than one-half of the smallest wavelength of an operational bandwidth (“the scattering elements may be arranged along the wave-propagating structure with inter-element spacings that are much less than a free-space wavelength corresponding to an operating frequency of the device (for example, less than one-fourth of one-fifth of this free-space wavelength)” Par. 0023); and “These propagation characteristics may include, for example, an effective refractive index and/or an effective wave impedance, and these effective electromagnetic properties may be at least partially determined by the arrangement and adjustment of the scattering elements along the wave-propagating structure. In other words, the wave-propagating structure, in combination with the adjustable scattering elements, may provide an adjustable effective medium for propagation of the guided wave or surface wave” (Par. 0028).
In this particular case, providing an antenna array interelement spacing less than one-half of the smallest wavelength of an operational bandwidth is common and well known in the art as evident by Biley et al. to limit the interference pattern (Par. 0023); and providing a volume with a three-dimensional volumetric distribution of dipole structures distributed throughout the volume is common and well known in the art as evident by Biley et al. to reduce potential scan loss (Par. 0026); and selecting the volumetric distribution to approximate a continuous refractive index distribution within the volume is common and well known in the art as evident by Biley et al. to provide an adjustable effective medium for propagation of the guided wave or surface wave (Par. 0028).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the dipole structures of Smith et al. to be distributed throughout a volume with a three-dimensional volumetric distribution with interelement spacings in all three dimensions less than one-half of the smallest wavelength of an operational bandwidth based on the teachings of Biley et al. as a result effect in order to limit the interference pattern and reduce potential scan loss; and to select the volumetric distribution to approximate a continuous refractive index distribution within the volume based on the teachings of Biley et al. in order to provide an adjustable effective medium for propagation of the guided wave or surface wave.
Regarding Claim 178, Smith et al. as modified teaches wherein each of the plurality of input reference waves is defined in terms of frequency (Par. 0276), and wherein the dipole structures are configured to output a unique object wave for each unique frequency of input wave (Par. 0276).
Regarding Claim 179, Smith et al. as modified teaches wherein each of the plurality of input reference waves is defined in terms of angle of incidence (Par. 0128), and wherein each of the dipole structures is configured to output a unique object wave for each unique angle of incidence of input wave (Par. 0128 Fig. 11). 
Regarding Claim 180, Smith et al. as modified teaches wherein each of the plurality of input reference waves is defined in terms of frequency and angle of incidence (Par. 0128, 0276), and wherein the dipole structures are configured to output a unique object wave for each unique angle of incidence and frequency of input wave (Par. 0128, 0276 Fig. 11).
Regarding Claim 197, Smith et al. as modified teaches wherein at least some of the dipole structures comprise dielectric resonators for conversion of optical electromagnetic input reference waves to optical electromagnetic output object waves (Par. 0115, 0141, 0142, 0146).
Regarding Claim 200, Smith et al. as modified teaches wherein the dielectric resonators comprise a set of dielectric spheres in a three-dimensional array (concentric spherical surfaces Par. 0115).
Regarding Claim 203, Smith et al. as modified teaches wherein intrinsic polarizabilities of the dielectric resonators are computed based on an effective medium theory (effective medium theory Par. 0076) of scattering coefficients of a single, infinitely periodic lattice of identical elements (z-oriented infinite column of scatterers with a periodicity az Par. 0186).
Regarding Claim 343, Smith et al. as modified teaches the symphotic structure of claim 86 as shown in the rejection above.
Smith et al. is silent on wherein the dipole value of each dipole that  functionally approximate the continuous refractive index distribution is calculated as an ideal holographic design based on a solution to a dielectric function ɛ(r) in terms of the relationship between reference field UR(r) and scattered field US(r) such that:
    PNG
    media_image1.png
    37
    300
    media_image1.png
    Greyscale
, where ω corresponds to the frequency, c corresponds to the speed of light, and wherein ɛ0 corresponds to the permittivity of free space.
However, Smith et al. discloses holographic design (Par. 0008, 0273), refractive index distribution (Par. 0179, 0180), various optimization algorithms can be used in order to optimize various characteristics of an antenna (Par. 0277); 
In this particular case, calculating antenna functions is known in the art as evident by Smith et al. in order to “maximization of the gain or directivity of the surface scattering antenna in a selected direction, minimization of a half-power beamwidth of a main beam of the antenna pattern, minimization of a height of a highest side lobe relative to a main beam of the antenna pattern, or combinations of these cost functions” (Par. 0277).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to calculate the dipole value using an algorithm to functionally approximate the continuous refractive index distribution calculated as an ideal holographic design based on the teachings of Smith et al. as a result effect in order to obtain the best antenna performance.
Regarding Claim 423, Smith et al. as modified teaches wherein at least some of the dipole structures comprise metamaterial dielectric resonators for conversion of optical electromagnetic input reference waves to optical electromagnetic output object waves (Par. 0141, 0142, 0146).
Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over over Smith et al. US Patent Application Publication 2016/0204515 and Bily et al. US Patent Application Publication 2012/0194399 as applied to claim 86 above, and further in view of Brady et al. US Patent Application Publication 2017/0003389.
Regarding Claim 89, Smith et al. as modified teaches the symphotic structure of claim 86 as shown in the rejection above.
Smith et al. is silent on configured for use as one of: a hyperspectral imaging device, encryption algorithms, machine vision, distributed learning, and chemical detection.
However, Brady et al. teaches the use of a hyperspectral imaging device (hyperspectral imaging Par. 0170).
In this particular case, hyperspectral imaging devices are common and well known in the art as evident by Brady et al. in order to “mitigate potential issues arising from imaging dispersive materials, may allow material identification in sime sases, and helps to improve overall image reconstruction quality” Par. 0170.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the symphotic structure of Smith et al. as modified as a hyperspectral imaging device based on the teachings of Brady et al. in order to improve overall image reconstruction quality.
Claim 344 is rejected under 35 U.S.C. 103 as being unpatentable over over Smith et al. US Patent Application Publication 2016/0204515 and Bily et al. US Patent Application Publication 2012/0194399 as applied to claim 86 above, and further in view of Libove et al. US Patent 10,660,531.
Regarding Claim 344, Smith et al. as modified teaches wherein the volumetric distribution of dipole structures is calculated using a continuous polarization field P(r) (Par. 0087, 0164).
Smith et al. is silent on a Born approximation of the dielectric function (r), such that: 
    PNG
    media_image2.png
    44
    416
    media_image2.png
    Greyscale
.
However, Libove et al. teaches the use of the Born approximation method (Col. 26 L 39).
In this particular case, the Born approximation method is known in the art as evident by Libove et al. in order to determine the dielectric models of materials (Col. 26 L 29-32).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to calculate the volumetric distribution of dipole structures based on a Born approximation method based on the teachings of Libove et al. as a result effect in order to determine the dielectric models 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. US Patent Application Publication 2013/0016432 discloses a metamaterial for separating an electromagnetic wave beam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M BOUIZZA/Examiner, Art Unit 2845 

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845